MORGAN, Judge.
Relator, Robert Eugene Douglas, is charged in the Circuit Court of Greene County with the crime of capital murder *482under the provisions of §§ 559.005 and 559.-009, RSMo Supp. 1975. His motion to dismiss the information against him, based on the alleged unconstitutionality of said sections, was overruled by the trial court.
Thereafter, this court, upon the petition of relator, issued its provisional rule in prohibition; arguments were made; and, the cause was submitted.
The court now having concluded that prosecution may be had under § 559.005 with punishment as specified in § 559.011, for the reasons delineated in State of Missouri v.. Duren, Mo., 547 S.W.2d 476 (No. 59763) handed down this date, our provisional rule herein should be quashed.
It is so ordered.
BARDGETT, HENLEY, FINCH, DON-NELLY and RENDLEN, JJ,, concur.
SEILER, C. J., concurs in part and dubi-tative in part in separate opinion filed.